                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                     (MILWAUKEE DIVISION)


        NANCY DEWEY, individually and as trustee
        for THE NANCY DEWEY LIVING TRUST,
        THE NANCY DEWEY 2015 NEA GRANTOR RETAINED
        ANNUITY TRUST, THE NANCY DEWEY 2015 P&D
        GRANTOR RETAINED ANNUITY TRUST, THE
        IRREVOCABLE TRUST FOR THE GRANDCHILDREN
        OF NANCY AND DOUGLAS DEWEY, and
        JOHN DEWEY individually and as trustee for
        THE JOHN D. DEWEY LIVING TRUST,            Case No. 2:18-cv-01739
        THE JOHN D. DEWEY IRREVOCABLE
        CHILDREN’S TRUST, THE ABIGAIL
        DEWEY IRREVOCABLE TRUST, THE ERIN
        DEWEY IRREVOCABLE TRUST,
        THE IAN DEWEY IRREVOCABLE TRUST,
        THE SHEAMUS DEWEY IRREVOCABLE TRUST,
        THE ABIGAIL DEWEY DESCENDANT’S TRUST,
        THE ERIN DEWEY DESCENDANT’S TRUST,
        THE IAN DEWEY DESCENDANT’S TRUST,
        THE SEPARATE TRUSTS FOR IAN DEWEY,
        SHEAMUS DEWEY, ERIN DEWEY AND ABIGAIL DEWEY, and
        THE SHEAMUS DEWEY DESCENDANT’S TRUST,

                                  Plaintiffs,

        v.

        KURT BECHTHOLD, MARK FILMANOWICZ, DAVID BECHTHOLD,
        JOHN G. SORENSON, PAYNE & DOLAN, INC., NORTHEAST ASPHALT,
        INC., CONSTRUCTION RESOURCES MANAGEMENT, INC., ZENITH TECH,
        INC., and TIMBERSTONE OF RICHFIELD, INC.,

                                  Defendants.


                                     JOINT RULE 26(f) REPORT




4820-9890-9828.1
                   Case 2:18-cv-01739-JPS Filed 12/31/18 Page 1 of 9 Document 23
                           Pursuant to Federal Rule of Civil Procedure 26(f) and the Court’s Notice of Rule

        16(b) Conference, counsel for the parties in the above-captioned action participated in a Rule

        26(f) conference by telephone on December 17, 2018 regarding a discovery plan and case

        schedule. The parties submit this joint discovery plan in advance of the scheduling conference

        set for January 7, 2019.

                   1.      Concise Statement of Nature of Case.

                           Plaintiffs Nancy and John Dewey, individually and on behalf of various trusts,

        commenced this action against Defendants, a family owned and run group of companies started

        by Nancy’s father, John’s grandfather, and certain current and former directors and officers of

        those companies. Plaintiffs allege that Defendants have failed to provide Plaintiffs with the

        information they need to value their ownership interests in the companies, that information

        provided by the Defendants has failed to disclose highly valuable assets held by the companies,

        and that Defendants are improperly blocking Plaintiffs’ efforts to sell their interests in the

        companies. Plaintiffs assert various causes of action, including fraud, oppression, breach of

        fiduciary duty, violation of the Wisconsin’s books and records statute, and a declaratory

        judgment that a share transfer restriction in the Defendant company bylaws is invalid and

        unenforceable. Plaintiffs also seek appointment of a limited receiver and have filed motion in

        support of their request for a receiver to identify information at the Companies sufficient to

        permit a fair valuation of Plaintiffs’ shares in the Companies.

                           Defendants deny that they are liable on any of Plaintiffs’ claims and deny that

        Plaintiffs are entitled to any relief. Defendants assert that Plaintiffs’ complaint fails to state a

        claim upon which relief can be granted, and even if the complaint stated a claim, that claim

        would be barred by claim and issue preclusion. Defendants contend that Plaintiff John Dewey

        filed a suit asserting several of the same claims against certain of the same Defendants in

                                                           2
4820-9890-9828.1
                        Case 2:18-cv-01739-JPS Filed 12/31/18 Page 2 of 9 Document 23
        Waukesha County Circuit Court in 2013. In that case, the circuit court stayed the proceeding

        pending a special litigation committee’s investigation into Dewey’s claims.              Based on the

        committee’s report and its conclusion, and pursuant to Wis. Stat. § 180.0744(1), the Court

        dismissed the derivative claims. After allowing Plaintiff John Dewey to amend his complaint,

        the Court later dismissed all claims on the merits.         Defendants will argue that several of

        Plaintiffs’ current claims are barred by the preclusion doctrines because they were or could have

        been brought in the Waukesha County case or because they are inconsistent with facts and law

        determined in resolving the earlier case. Defendants also assert that Plaintiffs have also failed to

        follow the demand requirement under Wis. Stat. § 180.0742, a prerequisite to commencing their

        claims. Finally, Plaintiffs are not entitled to the corporate records that they seek.

                   2.      Proposed Discovery and Scheduling Order Plan.

        Plaintiffs’ Proposal:

                   Plaintiffs oppose any stay of discovery, contending that the Court should rule on the

        Motion for Appointment of a Receiver promptly, which they believe would resolve a

        fundamental issue in this case. Plaintiffs contend that this is not a derivative case because this is

        a case brought directly by shareholders of the Companies seeking relief that is unique to them

        and in no way designed to provide a benefit or recovery to all shareholders of the Companies.


                                           Event
                                                                                                Date


             Parties Serve Rule 26(a)(1) Initial Disclosures                          January 14, 2019

             Deadline for Defendants to respond to Complaint and file
             Opposition to Motion for Appointment of a Receiver
                                                                                      January 14, 2019

             Deadline for Defendants to file motion seeking stay of discovery



                                                          3
4820-9890-9828.1
                        Case 2:18-cv-01739-JPS Filed 12/31/18 Page 3 of 9 Document 23
             Deadline for Plaintiffs to file Reply in support of Motion for
                                                                                    January 31, 2019
             Appointment of a Receiver

             Deadline for Plaintiffs to file Opposition to Motion to Dismiss and
                                                                                   February 11, 2019
             Opposition to Motion to stay discovery

             Deadline to amend pleadings                                           February 15, 2019

             Deadline for Defendants to file Reply in support of Motion to
                                                                                     March 4, 2019
             Dismiss and Reply in support of Motion to stay discovery

             Deadline for the close of fact discovery                                August 2, 2019

             Disclosure of experts and submission of written expert reports –
                                                                                     August 23, 2019
             party with the burden of persuasion on an issue

             Disclosure of experts and submission of written expert reports –
                                                                                   September 23, 2019
             response reports

             Deadline for close of expert discovery                                  October 4, 2019

             Dispositive motions (briefing to be governed by Local Rule Civil
                                                                                   November 1, 2019
             L.R. 56(b))

             Trial                                                                  January 13, 2020


        Defendants’ Proposal:

                        Defendants intend to file both a motion to dismiss and a motion to stay discovery

        until the motion to dismiss is decided. The motion to dismiss will be based on, among other

        things, Plaintiffs’ failures to make the required derivative demand; Plaintiffs’ failure to state a

        claim regarding entitlement to additional corporate records; and claim and issue preclusion

        arising from the judgment in the prior state-court litigation.

                        A stay of discovery pending a corporation’s investigation into derivative claims is

        contemplated by the chapter of the Wisconsin statutes that permits derivative claims. See Wis.

        Stat. § 180.0743. Defendants contend that a stay is particularly appropriate here because the

        ultimate issue in several of Plaintiffs’ claims is whether Plaintiffs are entitled to additional


                                                          4
4820-9890-9828.1
                     Case 2:18-cv-01739-JPS Filed 12/31/18 Page 4 of 9 Document 23
        corporate records; they should not be permitted to obtain, through discovery, the records they

        seek until the Court decides whether Plaintiffs are entitled to the records in the first place.

                           In the event that the motion to dismiss is denied in whole or in part, fact discovery

        should close six months after the decision on the motion to dismiss, with expert and dispositive

        motion deadlines to follow the close of fact discovery.

                   3.      Discovery Issues

                           a.     Interrogatories, Depositions and Requests for Admission.

                           Subject to modification by the Court upon application by either party for good

        cause shown, the parties’ positions on the number of depositions that may be needed in this case

        are as follows: Plaintiffs believe it may be necessary for more than 10 depositions to be taken.

        Defendants believe that it will not be necessary for either Plaintiffs or Defendants to take more

        than 10 depositions. Depositions of experts shall be in addition to these limits and shall not be

        counted toward the exhaustion of these limits.

                           Interrogatories will be served in conformity with Civil L.R. 33. There will be no

        limit on the number of requests for admission or requests for production of documents that can

        be served, subject to the parties’ general obligation to avoid serving unduly burdensome or

        unnecessary discovery.

                           Plaintiffs anticipate that there may be a need to obtain documents and

        electronically stored information (“ESI”) from nonparties. Defendants do not believe that such

        discovery will be necessary.

                           b.     Production of Documents and Electronically Stored Information.

                           The parties anticipate that there will be some discovery of electronically stored

        information (“ESI”) in this case. The parties agree to the following general parameters

        concerning discovery of ESI:

                                                             5
4820-9890-9828.1
                        Case 2:18-cv-01739-JPS Filed 12/31/18 Page 5 of 9 Document 23
                       •       In producing documents, the parties will make a good faith effort to avoid
                               production of duplicative ESI.

                       •       Each party shall bear its own costs associated with the production of
                               discovery, absent a court order to the contrary.

                       •       In addition to the ESI protocol, the parties intend to enter into an agreed
                               protective order and will provide the Court with a draft order for review
                               and signature at a later date, as indicated below.

                       •       The parties recognize that the protective order they are seeking will have
                               an impact on ESI and, to the extent applicable, will control over any
                               provisions in this report that conflict with it.

                       •       The parties shall produce responsive documents that are electronically
                               maintained in the ordinary course of business and, where practicable, other
                               documents, in searchable TIF files, with document control identifiers on
                               each page.

                       c.      Claims of Privilege and Privilege Logs.

                       The parties agree that Federal Rule of Civil Procedure 26(b)(5) shall govern

        claims of privilege and privilege logs, provided that the parties need not identify on any privilege

        log a document created after the date on which this lawsuit was filed. The parties agree that if a

        disclosing party inadvertently produces privileged materials, it must notify the requesting party

        of such disclosure within a reasonable time. After the requesting party has been notified, it must

        return or destroy all information and copies of the inadvertently disclosed material and may not

        use or disclose such information until the claim of privilege has been resolved.

                       d.      Subjects on Which Discovery May Be Needed.

                       Plaintiffs anticipate that discovery may be needed with respect to various subjects,

        including, without limitation, business, operational, banking and financial information related to

        the Defendant Companies; assets owned by Defendants; interests of the Defendant Companies in

        other companies and joint ventures; accounting records for the Defendant Companies and

        supporting documentation thereof; projections, forecasts, and business plans of the Defendant


                                                         6
4820-9890-9828.1
                   Case 2:18-cv-01739-JPS Filed 12/31/18 Page 6 of 9 Document 23
        Companies; material contracts to which the Defendant Companies are a party; the Individual

        Defendants’ conduct in managing the Defendant Companies and recording assets and

        maintaining accounting records; and book value and fair market value valuations related to the

        ownership interests in the Defendant Companies.

                           Defendants anticipate that discovery will be needed with respect to the Plaintiffs’

        efforts, if any, to sell their shares in the Defendant companies and as to the extent of Plaintiff

        Nancy Dewey’s involvement in and support for Plaintiff John Dewey’s prior state court action.

                   4.      Electronic Service of Documents and Computing Response Time.

                           a.     Electronic Service.

                           With respect to documents not served through the Court’s ECF system, the parties

        agree that service by electronic means shall be allowed as set forth in Fed. R. Civ. P. 5(b)(2)(D)

        and that such service shall be complete upon transmission, provided that the sender does not

        receive any indication that such electronic transmission was unsuccessful. Electronic service

        shall constitute service (i) on the day of transmission if that transmission is completed on or

        before 5:00 p.m. on such day, or (ii) on the following day if that transmission is completed after

        5:00 p.m. on such day. The Local Rules of this Court shall govern the calculation of deadlines

        triggered by the service of motions and other documents served through the ECF system, in the

        absence of a court order specifying such deadlines.

                           b.     Electronic Copies.

                           The parties agree that copies of all written discovery requests shall be provided

        and/or served electronically in editable form (e.g., in Microsoft Word) and that copies of all

        proposed findings of fact shall be provided and/or served electronically in editable form (e.g.,

        Microsoft Word).

                   5.      Protective Order.

                                                            7
4820-9890-9828.1
                        Case 2:18-cv-01739-JPS Filed 12/31/18 Page 7 of 9 Document 23
                           The parties will seek from the Court the entry of a protective order governing

        confidential information, and anticipate that they will provide a proposed stipulated protective

        order to the Court prior to the Rule 16(b) Scheduling Conference.

                   6.      Trial.

                           Plaintiffs request a jury trial. Defendants believe that Plaintiffs are not entitled to

        a jury trial as to some or all of their claims. The parties estimate that it will take 5 days to try this

        case.

                   7.      Prospects for Settlement.

                           There have been no settlement discussions since the start of this lawsuit. The

        parties engaged in settlement discussions at various times during the past five years without

        success.

                           Respectfully submitted this 31st day of December, 2018.

       KRAVIT, HOVEL & KRAWCZYK S.C.                                FOLEY & LARDNER LLP

       s/ Stephen E. Kravit                                         s/ Thomas L. Shriner, Jr.
       Stephen E. Kravit                                            Thomas L. Shriner, Jr.
       WI State Bar No. 1016306                                     WI State Bar No. 1015208
       Benjamin R. Prinsen                                          Bryan B. House
       WI State Bar No. 1074311                                     WI State Bar No. 1022054
       Stuart J. Check                                              Philip C. Babler
       WI State Bar No. 1096287                                     WI State Bar No. 1070437
       825 North Jefferson - Fifth Floor                            Anne-Louise T. Mittal
       Milwaukee, WI 53202                                          State Bar No. 1095464
       (414) 271-7100 - Telephone                                   777 E. Wisconsin Avenue
       (414) 271-8135 - Facsimile                                   Milwaukee, WI 53202
       kravit@kravitlaw.com                                         (414) 271-2400 - Telephone
       brp@kravitlaw.com                                            (414) 297-4900 - Facsimile
       sjc@kravitlaw.com                                            tshriner@foley.com
       Attorneys for Plaintiffs                                     bhouse@foley.com
                                                                    pcbabler@foley.com
                                                                    amittal@foley.com
                                                                    Attorneys for Defendants




                                                             8
4820-9890-9828.1
                        Case 2:18-cv-01739-JPS Filed 12/31/18 Page 8 of 9 Document 23
       GIBSON DUNN & CRUTCHER LLP                    O’Neil Cannon Hollman DeJong & Laing

       s/Brian M. Lutz                               s/ Dean P. Laing
       Brian M. Lutz (admission pending)             Dean P. Laing
       200 Park Avenue, 48th Floor                   WI State Bar No. 1000032
       New York, New York 10166                      111 E. Wisconsin Avenue, Ste. 1400
       Telephone: (212) 351-4000                     Milwaukee, WI 53202
       BLutz@gibsondunn.com                          (414) 276-5000 - Telephone
       Attorneys for Plaintiffs                      (414) 276-6581 - Facsimile
                                                     dean.laing@wilaw.com
                                                     Attorney for Defendant, John G. Sorenson




                                                 9
4820-9890-9828.1
                   Case 2:18-cv-01739-JPS Filed 12/31/18 Page 9 of 9 Document 23
